internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp plr-138726-01 date date distributing controlled sub llc llc business a business b distributing business a stock distributing business b stock financial advisers date a date b state c a this letter responds to your date request for rulings regarding certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials plr-138726-01 submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts publicly traded distributing is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return distributing conducts business a and business b through corporate subsidiaries and limited_liability companies each of the latter an llc distributing has two classes of voting common_stock outstanding distributing business a stock and distributing business b stock which are intended to reflect the performance of business a and business b respectively distributing has a single class of preferred_stock outstanding the preferred_stock distributing wholly owns the stock of sub which is engaged directly and indirectly in business a sub owns an a percent interest in llc which is treated as a partnership for federal_income_tax purposes under sec_301_7701-3 of the procedure and administrative regulations distributing wholly owns llc which is engaged in business b and which is a disregarded_entity and treated as a division of distributing for federal_income_tax purposes under sec_301_7701-3 of the procedure and administrative regulations financial information has been received indicating that business a and business b each have had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years financial advisers have advised distributing that the coexistence of business a and business b within the distributing affiliated_group is responsible for substantial management systemic and other problems that will be alleviated by the separation of business b from the distributing affiliated_group among the difficulties that distributing has experienced are i competition among business units for limited resources and for business opportunities ii the inappropriateness of its current capital structure and iii the general inability of the management of each of business a and business b to focus exclusively on the business needs of its business proposed transaction to accomplish the separation of business b from the distributing group that will allow distributing and controlled to address the business needs and concerns just described distributing has partially completed and proposed the following transaction i on date a distributing and its subsidiaries completed an internal restructuring to better align its assets and liabilities with their respective businesses ii on date b llc will be converted under state c law the llc conversion into a corporation controlled as a result distributing will be treated as plr-138726-01 contributing all of the assets that constitute business b to newly formed controlled in exchange for all of the controlled stock and the assumption by controlled of related liabilities the contribution iii distributing will distribute all of the controlled stock to holders of distributing business b stock in exchange for all of the distributing business b stock the distribution distributing will redeem any distributing preferred_stock outstanding iv in connection with the transaction distributing controlled and llc will have entered into a series of intercompany agreements the intercompany agreements including a tax_sharing_agreement v in connection with the transaction a portion of distributing debt will be allocated to controlled through a combination of new debt issuances and exchange offers for distributing debt and an assumption of distributing debt by controlled in an amount necessary to establish appropriate capital structures for distributing and controlled representations the taxpayer has made the following representations concerning the contribution and distribution a the internal restructuring completed on date a qualified as a tax-free reorganization under sec_368 b the fair_market_value of the controlled stock received by each distributing business b stock shareholder will approximately equal the fair_market_value of the distributing business b stock surrendered by the shareholder in exchange therefor c no part of the consideration distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a distributing shareholder d the five years of financial information submitted on behalf of distributing regarding business a and controlled regarding business b as conducted by distributing before the contribution represents the present operation of each business and with regard to each business there have been no substantial operational changes since the date of the last financial statements submitted e following the distribution distributing and controlled each will continue independently and with its separate employees the active_conduct of business a and business b f the distribution is being carried out to alleviate management systemic and other problems that arise from or are exacerbated by the coexistence of business a and business b as separate divisions within the distributing affiliated_group the plr-138726-01 distribution is motivated in whole or substantial part by this corporate business purposes g there is no plan or intention by any shareholder who own sec_5 percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of distributing or controlled after the distribution h there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 i there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution j the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing in the contribution will in each instance equal or exceed the liabilities assumed as determined under sec_357 by controlled k the liabilities assumed as determined under sec_357 in the contribution were incurred in the ordinary course of business and are associated with the assets being transferred or are being assumed to establish the appropriate liquidity and capital structure for each of distributing and controlled l except with respect to the assumption_of_liabilities and in connection with continuing transactions under the intercompany agreements no intercorporate debt will exist between distributing and controlled at the time of or after the distribution any debt owed by controlled to distributing after the distribution will not constitute stock_or_securities m immediately after the distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock and securities of a controlled_corporation sub which is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 n immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the income_tax regulations as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing may have in the controlled stock or any direct or indirect controlled subsidiary will be included in income immediately before the distribution to the extent required by applicable regulations see sec_1_1502-19 plr-138726-01 o except for payments under certain post-distribution agreements payments made in connection with any continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length p no two parties to the transaction are investment companies as defined in sec_368 and iv q the distributing business a stock and distributing business b stock each is stock of distributing for federal_income_tax purposes r for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution s for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution t the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either controlled or distributing entitled to vote or stock possessing percent or more of the total value of all classes of stock of either controlled or distributing rulings based solely on the information submitted and the representations set forth above we rule as follows the contribution followed by the distribution will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 sec_357 sec_361 and sec_361 plr-138726-01 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset received by controlled in the contribution will equal the basis of that asset in the hands of distributing immediately before the transfer sec_362 the holding_period of each asset received by controlled in the contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_355 and sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the holders of distributing business b stock on the receipt of controlled stock in exchange for distributing business b stock sec_355 a shareholder who receives controlled stock in the distribution will have an aggregate adjusted_basis in the controlled stock immediately after the distribution equal to the aggregate adjusted_basis of the distributing business b stock surrendered in the distribution sec_358 the holding_period of the controlled stock received by a shareholder in the distribution will include the holding_period of the distributing business b stock surrendered in exchange therefor provided the distributing business b stock is held as a capital_asset on the date of the distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 any payments made between distributing controlled or their respective subsidiaries under the tax_sharing_agreement regarding tax_liabilities that i relate to a taxable_period ending on or before the distribution or to a taxable_period beginning before and ending after the distribution and ii do not become fixed and ascertainable until after the distribution will be treated as occurring immediately before the distribution caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed on i the internal restructuring described in step i above ii the treatment of non-arm’s length payments described in representation o and plr-138726-01 iii whether the distributing business a stock or distributing business b stock is stock of distributing for federal_income_tax purposes procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in this transaction should attach a copy of this ruling letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction covered by this letter is completed under a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely lewis k brickates acting chief branch office of the associate chief_counsel corporate
